Title: From George Washington to Andrew Lewis, 16 June 1757
From: Washington, George
To: Lewis, Andrew



To Major LewisSir,
[Fort Loudoun] June 16th 1757.

I have just received intelligence from Capt. Dagworthy and Major Livingston, that they were informed by six cherokee indians, of a large body of French and Indians being on their march towards Fort Cumberland.
You are therefore ordered to use every method (by means of the indians &c.) to gain intelligence of the real design and approach of this body of the Enemy: and if you find that they are numerous, and that their object is an attack upon Fort Cumberland, rather than the establishment of an advanced post for themselves, you are immediately to evacuate the small Forts on the Branch, and retire with the Garrison to this place. You should give the country people notice of their danger, and advise them at all events to send off their women and children before it may be too late! ✻ Take especial care to communicate to me all the intelligence you possibly can procure, if you shou’d be obliged to retire hither. Perhaps it may be more advisable to

cross the mountains above the Trough, rather than come down to Pearsalls, as your retreat may be intercepted at this place.

G:W.


N:B. To this mark (✻) is a copy of the Letter wrote Captn McKenzie.

